La Jueza Asociada Señora Rodríguez Rodríguez
emitió la opinión del Tribunal.
En esta ocasión tenemos la oportunidad de aclarar el *73alcance de nuestra decisión en Piñero v. A.A.A., 146 D.P.R. 890 (1998), pues se nos plantea que en ésta hicimos extensivo un derecho absoluto de reinstalación a todos los empleados de carrera luego de concluir funciones en un puesto de confianza, basado ello en la aceptación del principio de movilidad de empleados de carrera entre agencias excluidas de la Ley de Personal del Servicio Público de Puerto Rico.
Tenemos, por lo tanto, que dilucidar si un empleado de una corporación pública que renuncia a su puesto de carrera y, sin interrupción alguna, pasa a ocupar un puesto de confianza en una agencia del Gobierno Central, tiene derecho a ser reinstalado por aquélla, si se le separa del puesto de confianza, en un puesto de carrera igual o similar al que había ocupado en la corporación.
I
El señor José Camacho Torres (Camacho Torres o peticionario) fue nombrado el 20 de mayo de 1992 como Subgerente Regional, en la Corporación de Crédito y Desarrollo Comercial y Agrícola (Corporación). Luego de aprobar el período probatorio, el peticionario se convirtió en empleado regular en el servicio de carrera de la Corporación.
El 5 de febrero de 1993 el peticionario renunció a su puesto de carrera para aceptar un nombramiento de confianza en el Cuerpo de Voluntarios al Servicio de Puerto Rico (Cuerpo de Voluntarios), precursor de la hoy Administración para el Adiestramiento de Futuros Empresarios y Trabajadores (AAFET). En el Cuerpo de Voluntarios, Camacho Torres fue designado inicialmente al puesto de Director de la referida agencia y, meses después, fue nombrado al puesto de Director de Recursos Humanos. Ambos puestos estaban integrados al servicio de confianza.
Tras laborar tres años como empleado de confianza, el 3 de septiembre de 1996 la AAFET le nombró a un puesto de carrera, específicamente, Subdirector de Recursos *74Humanos. El peticionario fue designado a la posición mediante el mecanismo de reinstalación sin que mediara ningún procedimiento ulterior.
Al año siguiente, el 1 de octubre de 1997, el peticionario fue nombrado Director de Sistema de Información, puesto integrado al servicio de confianza, y dos años más tarde fue reinstalado nuevamente al puesto de Subdirector de Recursos Humanos con estatus regular en el servicio de carrera.
En el 2001 la agencia realizó una investigación del ex-pediente de personal del señor Camacho Torres y, como resultado, se le eliminó un diferencial salarial de $250 mensual que se le había concedido. Según la agencia, no existía ninguna justificación para la concesión del diferencial.
Meses después, el 18 de julio de 2001, el Administrador de la AAFET (Administrador) le notificó'por escrito la intención de la agencia de separarlo del puesto de subdirector de recursos humanos porque su nombramiento fue nulo. Según el Administrador, la reinstalación del peticionario a un puesto de carrera en la AAFET fue ilegal, pues éste, antes de ejercer el puesto de confianza en dicha agencia, no había ocupado en AAFET un puesto integrado en el servicio de carrera, por lo que no adquirió un derecho de reinstalación. Ante dicha notificación, el peticionario solicitó la celebración de una vista administrativa, la que se llevó a cabo el 9 de octubre de 2001.
Luego de celebrada la vista, el oficial examinador emitió su informe y recomendó a la agencia que destituyera al peticionario bajo el fundamento de que una vez el señor Camacho Torres renunció a su posición de carrera en la Corporación para aceptar una posición de confianza en la AAFET, perdió los derechos y beneficios que le cobijaban como empleado de carrera de la Corporación. Por lo que, a tenor con el Reglamento de Personal de la AAFET, cuando el señor Camacho Torres culminó sus funciones en el *75puesto de confianza en AAFET, no podía ser reinstalado en un puesto de carrera.(1)
La AAFET adoptó el referido informe en su totalidad, decretó la nulidad del nombramiento del peticionario en el puesto de carrera y ordenó la separación de éste del puesto de Subdirector de Recursos Humanos, efectivo el 31 de octubre de 2001.
Inconforme, el señor Camacho Torres apeló dicha determinación ante la antigua Junta de Apelaciones del Sistema de Administración de Personal (JASAP). En síntesis, alegó que fue destituido ilegal y discriminatoriamente de su puesto de carrera. Señaló que antes de haber ocupado el puesto de confianza en la AAFET ocupó un puesto de carrera en la Corporación y por ello adquirió el derecho absoluto a ser reinstalado en un puesto de carrera en la AAFET de igual o similar clasificación al puesto que ocupó en la Corporación. Asimismo, adujo que la determinación de la autoridad nominadora de separarlo del puesto que ocupaba obedeció, además de a una interpretación errónea del Derecho aplicable, a razones de discrimen político. Alegó que la autoridad nominadora llevó a cabo una investigación de su expediente personal de forma selectiva debido a que tenía conocimiento de que él estaba afiliado al Partido Nuevo Progresista. Por ello le solicitó a la JASAP que dejara sin efecto la resolución emitida por la autoridad nominadora y, en consecuencia, ordenara su reinstalación en el puesto de Subdirector de Recursos Humanos de la *76AAFET, más el pago de los salarios y sueldos dejados de percibir.
En su esencia, el peticionario esgrimió dos argumentos sustantivos ante JASAP. Por un lado, su reclamación de tener un derecho a la reinstalación a un puesto de carrera que no le fue honrado por la AAFET constituyó un reclamo de violación al debido proceso de ley en su acepción procesal. De otra parte, el reclamo de discrimen político constituye una alegación de violación al derecho a la libre expresión.
La AAFET, por su parte, negó la totalidad de las alegaciones de la apelación y planteó las defensas afirmativas siguientes: que la apelación dejó de exponer hechos que justifiquen la concesión de un remedio; que el recurrido nunca adquirió estatus de empleado de carrera en la AAFET; que la See. 4.4 de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1334, prohíbe el traslado de un empleado de la Corporación a la AAFET, y que el recurrido llegó a trabajar a la AAFET mediante renuncia y nuevo nombramiento. Además, se sostuvo que una acción nula no genera derechos; que al recurrido no se le violó ningún derecho protegido por la Constitución, ley o reglamento alguno, y que la autoridad nominadora no discriminó en forma alguna contra el recurrido. Solicitó, pues, a JASAP que declarara “sin lugar” la apelación.
Tras varios procedimientos de rigor que incluyó una vista administrativa, JASAP decretó “con lugar” la apelación presentada por el peticionario y ordenó su reinstalación en el puesto de Subdirector de Recursos Humanos, según solicitado. JASAP sostuvo que la anulación del nombramiento no procedía conforme a derecho y sólo respondió a una actuación de discrimen político realizada por la AAFET contra el peticionario.
En específico, JASAP determinó en cuanto a la nulidad del nombramiento que, conforme Piñero v. A.A.A., supra, un empleado tenía un derecho absoluto a ser reinstalado *77en cualquier organismo del servicio público una vez cesara en su puesto de confianza, con independencia de la agencia en la que éste hubiese adquirido el estatus de empleado regular.
En cuanto a la determinación de que la AFFET discriminó por razones políticas contra el peticionario, JASAP determinó que los siguientes hechos fueron probados:
El apelante pertenece al Partido Nuevo Progresista, en el cual ha participado como funcionario de colegios en procesos electorales, según la evidencia documental admitida y según declarado por éste.
El Sr. Eduardo J. Vergara Agostini, pertenece al Partido Popular Democrático, pues admitió haber participado como funcionario de colegio del referido partido político.
El Sr. Eduardo Vergara Agostini admitió que ordenó la evaluación de los expedientes de personal de los empleados que durante la pasada administración se les hubiera concedido diferenciales salariales.
De conformidad con el expediente de personal del apelante, efectivo al 16 de mayo de 2001 la autoridad nominadora eliminó un diferencial salarial de doscientos cincuenta dólares $250.00 mensuales que le había extendido la pasada administración.
Aunque el Sr. Eduardo Vergara Agostini sostuvo que había ordenado la evaluación de la totalidad de los expedientes de personal de la agencia, éste fue desmentido por la Sra. Alicia Díaz Rivera, quien indicó que solamente se habían evaluado un total de cuarenta y dos (42) expedientes de empleados que tenían diferenciales salariales bajo la pasada administración. El Sr. Eduardo Vergara Agostini, fue un testigo mendaz al sostener que había recibido alrededor de cuatrocientos (400) informes de las evaluaciones de los expedientes de personal que le habían sometido las personas designadas a realizar esa tarea.
Dicha aseveración fue sostenida por el Sr. Eduardo Vergara Agostini, a preguntas del abogado de la parte apelante, sobre el porciento de informes que aproximadamente había recibido. Indicó el Sr. Eduardo Vergara Agostini que había recibido alrededor de un setenta porciento (70%) de evaluaciones de alrededor de seiscientos (600) empleados que tiene la agencia, lo que representa alrededor de cuatrocientas (400) evaluaciones. También incurrió en un testimonio falaz al declarar que algunas de las funciones del apelante fueron absorbidas por la Sra. Alicia Díaz Rivera, lo que fue negado por ésta.
*78Durante la vista administrativa quedó establecido que la agencia no estableció un sistema imparcial, objetivo, científico ni uniforme en el proceso de evaluación de los expedientes de personal.
Según el testimonio de Camacho Torres quedó establecido que la agencia solamente ha anulado los nombramientos del apelante y de la Sra. Iris López, Directora del Programa “Job Corps”, y que ambos están afiliados al Partido Nuevo Progresista. Apéndice de la Petición de certiorari, págs. 165-166.
En vista de las determinaciones de hecho antes transcritas, JASAP expresó que el motivo para investigar los expedientes de personal estuvo fundado en un acto discriminatorio dirigido a cuestionar el diferencial salarial concedido. Abona a lo anterior el hecho de que la agencia no estableció un método científico ni lógico para realizar las auditorías a los expedientes de personal. Por lo que, según JASAP, la investigación y eventual anulación del nombramiento del recurrido fue un pretexto utilizado por la AAFET para discriminar en su contra por razones políticas.
Inconforme, la AAFET acudió ante el entonces Tribunal de Circuito de Apelaciones y alegó que erró JASAP al resolver: (1) que al apelante le asistía un derecho a reinstalación en el puesto de Subdirector de Recursos Humanos por virtud de lo dispuesto en la Sec. 5.10 de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1350; (2) que la parte apelada discriminó políticamente contra el apelante, y (3) que el testimonio del administrador de AAFET fue mendaz.
El foro apelativo intermedio revocó el dictamen administrativo por entender que el nombramiento del señor Camacho Torres a un puesto de carrera en la AAFET fue un acto nulo porque éste no tenía derecho a la reinstalación. Además, el foro apelativo expresó que independientemente de las motivaciones del Administrador de la AAFET, no se puede inferir que la razón aducida por la agencia para anu*79lar su nombramiento de carrera constituía un pretexto para discriminar en su contra por razones políticas.
De la determinación del foro apelativo acudió ante nosotros el señor Camacho Torres y señaló la comisión de los siguientes dos errores:
Erró el Tribunal de Circuito de Apelaciones al revocar la decisión de la JASAP en el sentido de que al peticionario le asiste el derecho absoluto a reinstalación en el servicio de carrera, consagrado en la Ley de Personal en el servicio público y en el Reglamento de Personal de la agencia, luego de ser removido del servicio de confianza.
Erró el Tribunal de Circuito de Apelaciones al revocar la determinación de la JASAP en el sentido de que se discriminó por razones políticas contra el peticionario.
El 19 de diciembre de 2003 expedimos el auto solicitado y, contando con la comparecencia de las partes, resolvemos. (2)
II
La antigua Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (Ley Núm. 5), vigente al momento de los hechos, fue concebida por el legislador como una legislación de avanzada, cuyo propósito principal fue establecer el principio de mérito como el que gobernará todo lo relativo al personal del servicio público.(3) En consecuencia, sólo se escogerían los empleados más aptos para servir al Gobierno, considerando el mérito y su capacidad sin discriminar por razones de raza, *80color, sexo, nacimiento, edad, origen o condición social, ni ideas políticas o religiosas. Sec. 2.1 de la Ley Núm. 5 (3 L.P.R.A. sec. 1311(1)).
Para lograr dicho fin, la ley estableció que todos los empleados públicos, sean éstos empleados estatales o municipales, a excepción de los empleados excluidos por la propia ley, estarían cubiertos por un solo sistema de personal establecido para hacer cumplir el principio del mérito. Según la visión del legislador, una vez unificado el personal del servicio público bajo una sola administración, se fortalecería el principio del mérito y todo empleado del sector público puertorriqueño sería seleccionado, adiestrado, ascendido y retenido en su empleo en consideración únicamente a sus capacidades y mérito. 3 L.P.R.A. see. 1311(1).
La Ley de Personal del Servicio Público de Puerto Rico creó, pues, un Sistema de Administración de Personal integrado por la Administración Central y los Administradores Individuales. Asimismo, este sistema de personal constaría de dos servicios: el servicio de carrera y el servicio de confianza. Consecuente con ello, se establecieron dos categorías de empleados: empleados de carrera y empleados de confianza. See. 5.9 de la Ley Núm. 5 (3 L.P.R.A. see. 1349).
Según la Ley Núm. 5, todos los empleados de carrera que componen el Sistema de Administración de Personal tendrán el derecho absoluto de ser reinstalados. Este derecho se refiere a que los empleados que ingresaron legítimamente al servicio de carrera y son nombrados a un puesto de confianza, tendrán el derecho a ser reinstalados una vez culminen en el servicio de confianza en un puesto igual o similar al último que ocuparon en el puesto de carrera, salvo que su remoción del puesto de confianza se haya efectuado mediante una formulación de cargos. See. 5.10 de la Ley Núm. 5 (3 L.P.R.A. see. 1350).
Conforme dispone la propia ley, los empleados de *81carrera son aquellos que han ingresado al sistema después de pasar por el procedimiento de selección y reclutamiento que dispone la propia ley en la See. 4.3 (3 L.P.R.A. sec. 1333). Este tipo de empleado, una vez reclutado como empleado de carrera, goza de seguridad en el empleo y sólo puede ser destituido por justa causa y previo a ciertos trámites de rigor. See. 4.6 de la Ley Núm. 5 (3 L.P.R.A. see. 1336). Véanse: López v. C.E.E., 161 D.P.R. 527 (2004); S.L.G. Giovanetti v. E.L.A., 161 D.P.R. 492 (2004).
Mientras, los empleados de confianza son aquellos que “intervienen o colaboran sustancialmente en la formulación de la política pública, que asesoran directamente o prestan servicios directos al jefe de la agencia Sec. 5.10 de la Ley Núm. 5, ante. Los empleados de confianza serán de libre selección y remoción. He allí la mayor diferencia entre estas dos categorías de empleados: los empleados de carrera que han pasado por el proceso de reclutamiento y selección conforme al principio del mérito, tienen un derecho de propiedad sobre su puesto, por lo que no podrán ser removidos sin justa causa y sin el debido proceso de ley. Sin embargo, los empleados de confianza no están cobijados por el principio del mérito, por lo que no tienen derecho de retención y pueden ser removidos en cualquier momento, salvo que su nombramiento sea por un término fijado por ley. íd. En virtud de tal diferencia, la Ley Núm. 5 reconoció el referido derecho de reinstalación.
No obstante, los derechos y las disposiciones que la Ley Núm. 5 promulga le aplican, como mencionáramos, a los empleados de las agencias y los municipios que integran dicho Sistema de Administración de Personal. Sin embargo, por imperativo de la propia ley, no aplicarán a una serie de agencias y ramas de gobierno, que se calificaron como “agencias excluidas”. Estas agencias son, entre otras: (1) la Rama Legislativa; (2) la Rama Judicial; (3) los empleados de agencias o instrumentalidades del Gobierno que funcionan como negocios privados, y (4) los empleados *82de agendas o instrumentalidades del Gobierno que tengan derecho a negociar colectivamente mediante leyes especiales. Sec. 10.6 de la Ley Núm. 5 (3 L.P.R.A. see. 1338).
Por lo tanto, de lo anterior surge meridianamente claro que el derecho a la reinstalación establecido en la citada Sec. 5.10 de la Ley Núm. 5 aplica únicamente a los empleados y funcionarios de las agencias incluidas o que son parte del Sistema de Administración de Personal (Central o Individual) creado por dicha ley. En consecuencia, cuando un empleado pase de una agencia excluida de la ley de personal a una agencia incluida en el Sistema de Administración de Personal creado por dicha ley, no tendrá el derecho a conservar el estatus de empleado de carrera previamente adquirido en la agencia excluida de la cual provenga.
Ahora bien, lo anterior no impide que las agencias excluidas reconozcan el derecho de reinstalación a sus empleados a través de la aprobación de sus propios reglamentos. Ello es así, ya que nada impide que las agencias excluidas adopten mediante reglamento los derechos contenidos en la Ley de Personal del Servicio Público de Puerto Rico, como por ejemplo el derecho a la reinstalación. Piñeiro v. A.A.A., supra, pág. 907. En consecuencia, el reglamento que las agencias excluidas adopten para reconocer los derechos y las disposiciones cubiertas por la ley de personal será la disposición legal que aplicará a sus empleados; no así la Ley Núm. 5.
Dichas agencias, al formular sus respectivos reglamentos de personal, estarán cumpliendo con la propia Ley Núm. 5, que dispuso que las agencias excluidas que funcionan como negocios privados o que reconozcan a sus empleados el derecho a negociar colectivamente deberán adoptar un reglamento de personal que incorpore el prin*83cipio del mérito, el cual regirá las normas de personal de aquellos empleados que no estén cubiertos por convenios colectivos. Véase Rodríguez v. Bco. Gub. de Fom. P.R., 151 D.P.R. 383 (2000). Los reglamentos de personal que estas agencias aprueben para incorporar el principio del mérito aplicarán, por norma general, a sus propios empleados. De modo que, la anterior obligación de adoptar el principio del mérito y, por consiguiente, el derecho de reinstalación, no implica, necesariamente, que las agencias excluidas tengan la obligación de extenderlos a los empleados de carrera que provienen de otra agencia gubernamental.
En Aut. de Puertos v. Mun. de San Juan, 123 D.P.R. 496 (1989), resolvimos, entre otras cosas, que no existe el concepto “traslado” de personal entre agencias ex-cluidas de la aplicación de la Ley Núm. 5 y agencias de la Administración Central o que sean Administradores Individuales. íd., pág. 508. Siendo así, cuando un empleado de una corporación pública interesa pasar a un puesto —sea de carrera o de confianza— en una agencia regular del Gobierno, es necesario que el empleado renuncie a uno para ocupar el otro, independientemente de que no haya interrupción de trabajo en esa acción.
Como resultado, un empleado de carrera de una agencia excluida que pasa a ocupar un puesto de confianza en una agencia del Gobierno Central, no tiene derecho —cuando se separe del puesto de confianza— a ser reinstalado en un puesto de carrera en la corporación pública de donde provino ni en la agencia en que haya ocupado el puesto de confianza. No tiene derecho de reinstalación en la corporación pública, porque renunció allí a su puesto de carrera y no tiene derecho a ser reinstalado en la agencia del Gobierno a la que pasó a laborar, ya que nunca ocupó allí un puesto de carrera.
*84III
En el caso de autos, el peticionario sostiene que le asiste su derecho a la reinstalación al puesto de Subdirector de Recursos Humanos de la AAFET, ya que antes de ocupar un puesto de confianza en la referida agencia, ocupó un puesto en el servicio de carrera en la Corporación de Crédito y Desarrollo Comercial y Agrícola de Puerto Rico. No tiene razón.
La antigua Corporación de Crédito y Desarrollo Comercial y Agrícola de Puerto Rico era una corporación pública que funcionaba como una empresa privada. Ley Núm. 1 de 21 de agosto de 1990.(4) En su Art. 5 se estableció lo siguiente:
La Corporación podrá nombrar, emplear y contratar los servicios de todos sus funcionarios, agentes y empleados y conferirles los poderes, facultades, responsabilidades y la autoridad que estime propia, imponer sus deberes, fijarles, cambiarles y pagarles la remuneración que determine, sujeto al reglamento y procedimiento aprobados por la Junta de Directores de la Corporación. La disposición de todos los asuntos de personal de la Corporación se efectuará sin sujeción a la Ley Núm. 5 de 14 de octubre de 1975, según enmendada, conocida como “Ley de Personal del Servicio Público de Puerto Rico”. (Énfasis nuestro.)
Asimismo, el Reglamento de Personal de la Corporación de Crédito y Desarrollo Comercial y Agrícola de Puerto Rico, Reglamento Núm. 4481 de 28 de junio de 1991, pág. i (Reglamento de Personal de la Corporación), dispuso en su preámbulo que “[l]a Corporación queda exclu[i]da de la aplicación de la Ley Número 5 del 14 de octubre de 1975, Ley del Personal del Servicio Público, conforme a lo dispuesto en la Sección 10.6 inciso (4)”. No obstante, la Cor*85poración, conforme al mandato de ley, integró el principio del mérito a las normas de personal aplicables a sus empleados no cubiertos por convenios colectivos. Id. Además, en la See. 6.3 de este Reglamento, pág. 7, la Corporación reconoció a sus empleados el derecho de reinstalación en los términos siguientes:
A. Si un empleado en el Servicio de Carrera con status regular pasa al Servicio de Confianza y posteriormente se separa del mismo en la Corporación, tendrá derecho absoluto a ser reinstalado con categoría de empleado de carrera, en un puesto igual o similar al que ocupaba en el Servicio de Carrera al momento en que pasó al Servicio de Confianza. (Enfasis nuestro.)
De su mera lectura es evidente que la Corporación reconoció el derecho de sus empleados de carrera a la reinstalación en un puesto igual o similar al que ocupaban antes de pasar a ocupar el puesto de confianza en la misma corporación, una vez cesaran en el puesto de confianza. Por eso es que, a tenor con la See. 6.3 del Reglamento de Personal de la Corporación, ante, si el señor Camacho Torres hubiese estado ocupando un puesto de carrera en la Corporación y hubiese pasado al puesto de confianza dentro de la misma Corporación, habría tenido un derecho absoluto —al cesar en el puesto de confianza— de ser reinstalado en un puesto igual o similar al que allí ocupó en el servicio de carrera.
Sin embargo, en el caso de autos el señor Camacho Torres renunció a su puesto de carrera en la Corporación para ocupar un puesto de confianza en la AAFET y esta última sí se encuentra sujeta a las disposiciones de la ley de personal, por disposición expresa de su ley orgánica, Ley Núm. 1 de 23 de junio de 1985.
No existe ninguna disposición estatutaria o reglamentaria que le conceda al señor Camacho Torres el derecho de reinstalación. Conforme la Sec. 5.10 de la Ley Núm. 5, ante, como indicamos, el empleado que tiene derecho a ser *86reinstalado es aquel que antes de haber ocupado un puesto de confianza, había sido legítimamente nombrado a un puesto de carrera en una de las agencias incluidas en la Administración Central o de algunos de los Administradores Individuales del Sistema de Administración creado por la ley de personal; no así en una corporación pública. No siendo éste el caso, una vez el peticionario culminó su servicio de confianza en la AAFET, no tenía derecho a ser reinstalado en dicha agencia porque no ocupó con anterioridad un puesto de carrera en alguna de las agencias incluidas en la Ley de Personal del Servicio Público de Puerto Rico. Por lo tanto, su nombramiento como Subdirector de Recursos Humanos de AAFET, puesto que está integrado en el servicio de carrera, fue nulo.
El peticionario invoca a su favor lo resuelto por este Tribunal en Piñero v. A.A.A., supra. No tiene razón; Piñero no tiene el alcance pretendido. En Piñero v. A.A.A., ante, una empleada de carrera del Municipio de San Juan que pasó a un puesto de confianza en la Autoridad de Acueductos y Alcantarillados, del que fue separada después, exigió ser reinstalada en un puesto de carrera en la Autoridad a tenor con la Resolución 966 de su Junta de Gobierno, que disponía:
[L]os empleados que fueron reclutados que habiendo ocupado puestos de Carrera en las Agencias, Municipios, o Corporaciones Públicas y que posteriormente han pasado o pasen en el futuro a ocupar puestos de confianza en la Autoridad sin haber tenido interrupción en servicio público al efectuarse dicho cambio, tendrán derecho a ser reinstalados con status de empleados regulares de carrera en la Autoridad en puestos de igual nivel o similar al puesto que fue reclutado, entendiéndose que no será ubicado en un puesto superior al último que ocupó de confianza en la Autoridad para cuya retribución se consignará siguiendo el procedimiento de retribución vigente a la fecha de reinstalación. (Enfasis nuestro.) Resolución Núm. 966 de 28 de diciembre de 1979, Junta de Gobierno de la Autoridad de Acueductos y Alcantarillados.
La Autoridad de Acueductos y Alcantarillados *87(Autoridad) cuestionó la validez de esta disposición, y señaló que la empleada no tenía derecho a la reinstalación. Planteada así la controversia, resolvimos que la Resolución de la Junta de Gobierno en cuestión era jurídicamente válida y confirió el derecho de reinstalación a aquellas personas que entraron al Servicio Público conforme al principio del mérito, ocuparon puestos de carrera y, posteriormente, desempeñaron puestos de confianza en la Autoridad. No reconocimos el principio de movilidad de empleados de carrera entre agencias excluidas de la ley de personal como fundamento para un derecho absoluto de reinstalación de la empleada demandante en Piñero v. A.A.A., supra. Mas bien, reconocimos la potestad de las agencias excluidas de hacer extensivo a sus empleados —mediante reglamentación— los beneficios que se han reconocido en la ley de personal.
Por lo tanto, y contrario a lo que propone el señor Camacho Torres en su recurso, lo resuelto en Piñero v. A.A.A., ante, no extiende el derecho de reinstalación a los empleados de confianza que provengan de un puesto de carrera en agencias que no son parte del Sistema de Personal, es decir, agencias excluidas por la ley de personal, como lo son las corporaciones públicas.
Resolvemos, por lo tanto, que actuó correctamente el Tribunal de Apelaciones al revocar la determinación en contrario de JASAP.
IV
A. En el presente caso, el peticionario alegó, además, que fue objeto de discrimen político al escogerse selectivamente su expediente de personal para revisión y que el argumento de que su reinstalación a un puesto de carrera en AAFET era nula, por lo que se justificaba su destitución, fue un mero pretexto que enmascara una acción discriminatoria en su contra.
*88La Sec. 1 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, dis-pone que no podrá establecerse discrimen alguno por motivo de raza, color, ideas políticas o religiosas. De allí que los constituyentes expresaran al respecto que " [s] e reconoce el derecho a tener ideas políticas y convicciones religiosas diferentes y en conflicto entre sí sin que esta diferencia o este conflicto milite en favor o en contra de ciudadano alguno en sus relaciones con el Estado. La libertad de pensamiento y la libertad de conciencia quedan aquí protegidas no sólo en su expresión sino también en las consecuencias de esta expresión”. 4 Diario de Sesiones de la Convención Constituyente 2561-2562 (1961). La Constitución reconoce, por lo tanto, como secuela de la libertad de pensamiento y de expresión, el derecho a no ser discriminado por las ideas políticas que se profesan.
De forma consecuente con ello, este Tribunal en más de una ocasión ha resuelto que los empleados públicos gozan de protección en sus cargos contra el discrimen por ideas políticas. López v. Miranda, 166 D.P.R. 546 (2005); Alberty v. Bco. Gub. de Fomento, 149 D.P.R. 655 (1999); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982).
Esta protección se extiende a los empleados de confianza a pesar de que éstos no poseen una expectativa de permanencia en sus puestos, pues éstos están sujetos a la libre selección y remoción por sus superiores. Alberty v. Bco. Gub. de Fomento, supra; McCrillis v. Aut. Navieras de P.R., supra; Ramos v. Srio. de Comerio, supra. Asimismo, hemos resuelto que los empleados públicos transitorios están protegidos contra el discrimen político a pesar de no tener expectativa alguna de continuidad en el empleo. Aponte Burgos v. Aponte Silva, 154 D.P.R. 117 (2001).
En casos de discrimen político, hemos adoptado la doctrina establecida por el Tribunal Supremo de Estados *89Unidos en la trilogía de casos Elrod/Branti/Rutan. E.g.: Elrod v. Burns, 427 U.S. 347 (1976); Branti v. Finkel, 445 U.S. 507 (1980); Rutan v. Republican Party of Illinois, 497 U.S. 62 (1990). Véase Ramos v. Srio de Comercio, supra; McCrillis v. Aut. Navieras de P.R., supra. Así, en una reclamación de esa naturaleza, el demandante debe demostrar que su afiliación política —es decir, la conducta constitucionalmente protegida— fue un factor sustancial o el criterio decisivo para la acción adversa del personal que impugna. McCrillis v. Aut. Navieras de P.R., supra. Hecha tal demostración, el demandante ha establecido un caso prima facie de discrimen. Véanse: Alberty v. Bco. Gub. de Fomento, supra, pág. 665; López v. Miranda, supra.
Una vez ello ocurra, se transfiere el peso de la prueba al demandado para que demuestre, por preponderancia de la evidencia, que éste hubiese tomado la misma determinación aún en ausencia de la conducta constitucionalmente protegida. Esta defensa se conoce como la “defensa Mt. Healthy”, ya que la misma fue articulada originalmente en el caso Mt. Healthy City Board of Ed. v. Doyle, 429 U.S. 274, 286-287 (1977). Véase, además, Givhan v. Western Line Consol. School Dist., 439 U.S. 410 (1979).
Esta defensa recoge el elemento de causalidad para este tipo de acción. Pues, como se señaló en Crawford-El v. Britton, 523 U.S. 574, 593 (1998):
At least with certain types of claims, proof of an improper motive is not sufficient to establish a constitutional violation —there must also be evidence of causation. Accordingly, when a public employee shows that the protected [conduct] was a “motivating factor” in the adverse employment decision, the employer still prevails by showing that it would have reached the same decision in the absence of the protected conduct. (Enfasis nuestro.) Véase Texas v. Lesage, 528 U.S. 18, 21 (1999) (“[W]here a plaintiff challenges a discrete governmental decision as being based on an impermissible criterion and it is undisputed that the government would have made the same decision regardless, there is no cognizable injury warranting *90relief under [42 U.S.C.A. sec. 1]983”). Véase, además, Sanchez Lopez v. Fuentes-Pujols, 375 F.3d 121, 131 (ler Cir. 2004).(5)
Articulado un motivo no discriminatorio por el patrono, la presunción queda destruida. Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42 (1983). En ese caso, el empleado puede entonces presentar prueba, sin el beneficio de la presunción, de que la razón esbozada por el patrono es un mero pretexto y que si no fuera por su afiliación política no se hubiese promovido acción alguna. McCrillis v. Aut. Navieras de P.R., supra, pág. 142; Segarra v. Mun. de Peñuelas, 145 D.P.R. 770 (1998).
Así, por ejemplo, si la razón no discriminatoria articulada por el patrono como justificación para su acción, aun cuando válida, no se ha aplicado a todos los que estén en la misma posición del empleado agraviado, sino solamente a aquellos que militan en el mismo partido del reclamante, habría base para que el juzgador concluyese que la justificación invocada fue un mero pretexto y que verdaderamente privó en el ánimo del patrono una intención discriminatoria. E.g. Acevedo-Garcia v. Vera-Monroig, 204 F.3d 1, 10-11 (1er Cir. 2000) (aplicación discriminatoria de un plan de cesantía válidamente establecido por el municipio). Véase, por el contrario, Kauffman v. Puerto Rico Telephone Co., 841 F.2d 1169, 1172, 1173 (1er Cir. 1988) (ante la ausencia de evidencia de que la acción de personal se aplicó exclusivamente a empleados que profesaran la misma ideología política del demandante, procede la desestimación de la reclamación de discrimen político). En tal sentido, en Sanchez Lopez v. Fuentes-Pujols, supra, *91pág. 133, se indicó: “[S]imply showing that an appointment was illegal under local law does not suffice to meet defendants’ Mt. Healthy burden.” Hecha tal demostración, a satisfacción del juzgador procedería concluir que el empleado fue objeto de discrimen.
B. Por otro lado, reiteradamente hemos dispuesto que las decisiones de los organismos administrativos gozan de la mayor deferencia por los tribunales y la revisión judicial ha de limitarse a determinar si la agencia actuó arbitrariamente, ilegalmente o de manera tan irrazonable que su actuación constituyó un abuso de discreción. Rivera Concepción v. A.R.Pe., 152 D.P.R. 116 (2000); Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993).
Las determinaciones de hecho de los organismos y las agencias administrativas tienen a su favor una presunción de regularidad y corrección que debe ser respetada a menos que quien las impugne produzca suficiente evidencia para derrotarla. Otero v. Toyota, 163 D.P.R. 716 (2005); A.R.P.E. v. J.A.C.L., 124 D.P.R. 858, 864 (1989); Henríquez v. Consejo Educación Superior, 120 D.P.R. 194, 210 (1987). Es decir, quien las impugne tiene el deber insoslayable, para prevalecer, de presentar ante el foro judicial la evidencia necesaria que permita, como cuestión de derecho, descartar la presunción de corrección de la determinación administrativa. El peso de la prueba descansa entonces sobre la parte que impugna la determinación administrativa. Com. Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750, 761 (1999).
Para ello hay que “demostrar que existe otra prueba en el expediente que reduzca o menoscabe el valor probatorio de la evidencia impugnada, hasta el punto de que no se pueda concluir que la determinación de la agencia fue razonable de acuerdo con la totalidad de la prueba [presentada] que tuvo ante su consideración”. Otero v. Toyota, supra, pág. 728. En ausencia de tal prueba, las deter*92minaciones de hecho de la agenda deben ser sostenidas. Domínguez v. Caguas Expressway Motors, 148 D.P.R. 387, 398 (1999).

Cuando las determinaciones de hecho impugnadas se basen en la prueba testifical desfilada en el proceso administrativo y la credibilidad que le mereció al juzgador, es imprescindible que se traiga la transcripción de la vista celebrada o una exposición narrativa de la prueba a la consideración del foro revisor. En ausencia de tal prueba, difícilmente se podrá descartar la determinación impugnada.

Establecido el marco doctrinal aplicable, procede evaluar el reclamo del peticionario de que fue objeto de discrimen político.
V
La AAFET planteó en su recurso de apelación ante el Tribunal de Apelaciones que JASAP erró al determinar en sus conclusiones de derecho que la agencia discriminó en contra de Camacho Torres. Específicamente, cuestionó la validez de varias de las determinaciones de hecho de la resolución de JASAP que sustentaban la conclusión de derecho y solicitó la revocación del dictamen de JASAP.
A pesar de que cuestionaba las determinaciones de hecho del foro administrativo, la AAFET, sorprendentemente, no procuró presentar ante el tribunal apelativo intermedio una exposición narrativa de la prueba o una transcripción de la prueba oral. A base de ello, Camacho Torres nos planteó en su recurso que procedía la revocación de la determinación del foro apelativo intermedio, ya que la omisión de AAFET impidió que el tribunal apelativo pudiese aquilatar el planteamiento de ésta. Le asiste la razón. La AAFET no colocó al Tribunal de Apelaciones en posición de revocar las determinaciones de hecho de JASAP.
En el caso ante nuestra consideración, JASAP concluyó que AAFET no había establecido un “sistema imparcial, *93objetivo, científico ni uniforme en el proceso de evaluación de los expedientes de personal”. JASAP concluyó, también, que solamente se escogieron para revisión los expedientes de aquellos empleados afiliados al Partido Nuevo Progresista y que los únicos dos empleados destituidos eran personas afiliadas a dicho partido.
No hay en el expediente ante nuestra consideración, como ya se señaló, copia del testimonio vertido en el proceso administrativo para aquilatar el testimonio vertido. Tampoco hay prueba documental sobre las auditorías efectuadas, o sobre cualquier otro asunto que incidiera sobre la controversia ante nuestra consideración. No sabemos a ciencia cierta cuántos expedientes en efecto se revisaron. En las determinaciones de hecho se señaló que el Administrador testificó que él ordenó una revisión de todos los ex-pedientes de personal. No hay documentación que así lo corrobore. Por lo tanto, el asunto de si ordenó la revisión de todos los expedientes era un asunto de credibilidad, en última instancia. El foro administrativo específicamente concluyó que este testimonio no le mereció credibilidad, a la luz de lo que señaló otra funcionaría de la agencia que testificó. Al no acompañar a la solicitud de revisión con una transcripción de la vista o, en su defecto, una exposición narrativa de la prueba, AAFET impidió que se pudiera revisar esta determinación. No hay, por lo tanto, base en el expediente para descartarla como concluyó el foro apelativo.
Hemos establecido que los tribunales apelativos no deben intervenir con las determinaciones de hecho del foro recurrido cuando no tenemos forma de evaluar la evidencia presentada debido a que la parte concerniente no elevó una exposición narrativa de la prueba. Benítez Guzmán v. García Merced, 126 D.P.R. 302, 308 (1990). En estos casos se impone un respeto al aquilatamiento de credibilidad del foro recurrido en consideración a que “sólo tenemos ... récords mudos e inexpresivos. Esas apreciaciones deben *94ser objeto de gran deferencia en ausencia de circunstancias extraordinarias o indicios de pasión, prejuicio, parcialidad o error manifiesto que nos mueva a intervenir”. Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 728 (1984). Véase, también, Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 181 (1985).
El Tribunal de Apelaciones, aun cuando reconoce que no se presentó la prueba oral, entiende que de la totalidad del expediente no se puede concluir que la decisión de la agencia fue discriminatoria. Principalmente, basó su conclusión en su aseveración de que, independientemente de la motivación que tuviera el Administrador para revisar el expediente de Camacho Torres, todo director de una agencia “tiene plena facultad para revisar si un empleado determinado cumple con las condiciones que establece la ley para que pueda recibir un diferencial salarial; y plena facultad para periódicamente revisar si las condiciones que ameritaron la concesión de tal diferencial aun existen”. Apéndice de la Petición de certiorari, pág. 185. Por ello se justificaba la actuación del Administrador de AAFET de revisar el ex-pediente y, advertido de la ilegalidad de la reinstalación de Camacho Torres, ordenar su despido.
No hay duda de que todo director o jefe de una agencia de gobierno tiene la obligación de cerciorarse de que las transacciones de personal en su agencia se efectúan, y se hayan efectuado, conforme las normas estatutarias y reglamentarias aplicables. No se pueden tolerar desviaciones a la reglamentación de personal para beneficiar a algunos pocos. Así, si hay base para creer que se ha incumplido con la reglamentación de personal vigente, nada impide que se conduzca la correspondiente auditoría y se to-men las medidas correctivas necesarias. Ahora bien, lo que no se puede hacer es singularizar a un grupo en particular para revisión y eventual sanción si el criterio para ello es únicamente la afiliación política del empleado, habida *95cuenta que el criterio utilizado incide sobre una conducta constitucionalmente protegida.
Nos resta determinar si a la luz de las determinaciones de hechos de JASAP se justificaba su conclusión de derecho en el sentido de que Camacho Torres fue objeto de discrimen político.
A base de estas determinaciones de hecho, y en atención al derecho aplicable a las reclamaciones de discrimen político, no es irrazonable concluir que la defensa de que se destituyó del puesto a Camacho Torres porque su nombramiento había sido ilegal puede ser considerada como un pretexto tal y como concluyó JASAP. Al no existir en el expediente base para revisar esta determinación, erró el foro apelativo intermedio al revocar a JASAP en cuanto a este particular.
Al finalizar, debemos hacer constar que confirmar la determinación de JASAP sobre discrimen político no supone la restitución de Camacho Torres a su puesto de carrera en AAFET.(6) Como ya concluimos, éste ocupaba dicho puesto de forma ilegal al no tener derecho a la reinstalación. No podemos refrendar la teoría de que la acción ilegal de la agencia al reinstalar a Camacho Torres en un puesto de carrera —cuando no tenía derecho a ello— pueda ser fuente para reconocer derechos allí donde no los hay. Colón v. Alcalde Mun. de Ceiba, 112 D.P.R. 740 (1982); Delgado Rivera v. Alcalde de Carolina, 109 D.P.R. 5, 11 (1979). Después de todo, los actos ultra vires de los funcionarios públicos no generan derechos, no obligan al organismo administrativo ni le impiden a éste efectuar una corrección. Franco v. Municipio de Cidra, 113 D.P.R. 260, 262 (1982); Del Rey v. J.A.C.L., 107 D.P.R. 348, 355 (1978). Véase, además, González v. E.L.A., 167 D.P.R. 400 (2006).
*96Por los fundamentos antes expresados, se dicta sentencia y se modifica la sentencia dictada por el Tribunal de Apelaciones para revocar aquella parte en que se dispuso que había errado JASAP al concluir que el peticionario había sido discriminado políticamente. Se confirma, por lo tanto, la determinación del foro apelativo de que el peticionario no tenía derecho a su reinstalación en un puesto de carrera en AAFET y que su nombramiento a ese puesto fue nulo.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señor Fuster Berlingeri y Señor Rivera Pérez no intervinieron.

 En su informe, el oficial examinador concluyó, además, que no procedía la solicitud del señor Camacho Torres de presentar prueba sobre discrimen político por ser irrelevante a los hechos en controversia. Sostuvo que de los documentos que consideró el Administrador de la Administración para el Adiestramiento de Futuros Empresarios y Trabajadores (AAFET) para tomar la decisión de destituirlo por nulidad de nombramiento, no existía ningún indicio de que se hubiese tomado en consideración su afiliación política. Por el contrario, expresó el oficial examinador que la alegación de discrimen contrastaba con el hecho de que el señor Camacho Torres fue nombrado en sus posiciones de confianza y de carrera en 1991 y 1992 bajo la administración del Partido Popular; este hecho que fue estipulado por las partes.


 En su escrito de certiorari, el peticionario nos informó que presentó una acción en daños ante el Tribunal de Primera Instancia por los hechos alegados aquí —Caso Núm. KDP-2002-1125— y que el caso se encuentra suspendido por orden de dicho tribunal hasta tanto advenga final y firme el dictamen objeto de este recurso.


 La Ley Núm. 5 de 14 de octubre de 1975 fue recientemente derogada por la Ley Núm. 184 de 3 de agosto de 2004, conocida como la Ley para la Administración de los Recursos Humanos en el Servicio Público del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 1461 et seq. Dicha ley mantiene como política pública que el mérito será el principio que regirá el servicio público.


 La Ley Núm. 1 de 21 de agosto de 1990, conocida como Ley de la Corporación de Crédito y Desarrollo Comercial y Agrícola de Puerto Rico, 7 L.P.R.A. see. 1221 et seq., fue derogada y sustituida por la Ley Núm. 323 de 28 de diciembre de 2003 (7 L.P.R.A. see. 1227 et seq.). En la actualidad, dicha corporación se conoce como la Compañía de Comercio y Exportación de Puerto Rico.


 La razón de ser del elemento de causalidad ha sido descrita de la manera siguiente: “[The] Mt. Healthy defens[e e]nsures that a plaintiff-employee who would have been dismissed in any event on legitimate grounds is not placed in a better position merely by virtue of the exercise of a constitutional right irrelevant to the adverse employment action.” Acevedo-Diaz v. Aponte, 1 F.3d 62, 66 (1er Cir. 1993). Véanse: Sanchez-Lopez v. Fuentes-Pujols, 375 F.3d 121, 131 (1er Cir. 2004); Mt. Healthy City Board of Ed. v. Doyle, 429 U.S. 274, 285-286 (1977); Padilla-García v. Guillermo Rodriguez, 212 F.3d 69 (1er Cir. 2000).


 Ello no implica que Camacho Torres esté carente de remedio alguno; sólo que el remedio procedería ante el foro judicial y no ante JASAP. Véase nota al calce núm. 2.